Title: To James Madison from Robert Purviance, 12 August 1805
From: Purviance, Robert
To: Madison, James


          
            Sir
            Baltimore 12th Aug 1805
          
          Agreeably to the enclosed Letter from Governor Claiborne, I have just received from him by the Ship Comet, one Hogshead, three Boxes & two, cases directed “for the President of the United States”; which I have engaged with a Carter to take to Washington for 17 Drs. inclusive of Drayage from the Point.
          I am sorry to inform you, that the surv[iv]ing magpie, according to the Captain’s report, eat the other three on the passage. I find that he is remarkably voratious and can eat meat or any thing that is given him.
          I suppose it probable that they must have been carried to New Orleans in seperate Cages.
          I should have complied with Governor Claiborne’s request, on Saturday last, by sending these things, but I could succeed in getting the whole of them landed’till this Afternoon.
          I have directed Nath Peck, the Carter, to take with him a sufficient quantity of Corn for food for the Animals and to be careful in supplying them with water, while on his way to Washington. I have the honor to be Sir very respectfully Your ob Serv.
          
            Rt PurvianceCollr
          
        